[exhibit101-independentco001.jpg]
Casper Sleep Inc. INDEPENDENT CONTRACTOR AGREEMENT This Independent Contractor
Agreement ("Agreement") is entered into as of the Effective Date set forth on
the signature page below between Casper Sleep Inc. and Stuart Brown
("Contractor"). Background Casper Sleep Inc. and Contractor desire that, subject
to the terms and conditions of this Agreement and Work Orders executed under the
terms of this Agreement, Contractor will provide to Casper Sleep Inc. certain
deliverables and/or services on an independent contractor basis. NOW, THEREFORE,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Casper Sleep Inc. and
Contractor hereby agree as follows: 1. Definitions. 1.1 “Confidential
Information” shall mean confidential or other proprietary information that is
disclosed or available to Contractor in connection with the performance of this
Agreement including, without limitation, any strategies, research,
methodologies, techniques, transportation data, sales data, financial
information, designs, drawings, models, prototypes, product specifications and
documentation, business, marketing or promotional information, merchandising
changes, product plans and data, inventory management data, Casper Sleep Inc.
current or future initiatives, information related to debt or equity offerings,
pricing, vendor lists, customer lists, flow charts, and other confidential
business information. Confidential Information shall also include any
information observed by Contractor personnel while at the facilities of Casper
Sleep Inc. or in the course of meetings between Casper Sleep Inc. and Contractor
personnel. Confidential Information shall not include information that is or
becomes public knowledge without any action by, or involvement of, Contractor.
1.2 "Deliverable(s)" shall mean the design(s), product(s) and/or other materials
to be developed or delivered by or on behalf of Contractor to Casper Sleep Inc.
under the terms of this Agreement and/or a Work Order. 1.3 "Derivative Works"
shall mean a work that is based on one or more preexisting work(s) and which, if
prepared without authorization of the owner of the preexisting work(s), would
constitute an infringement of such owner's Intellectual Property Rights. 1.4
“Intellectual Property Rights" shall mean all forms of intellectual property
rights and protections, including, without limitation, all right, title and
interest in and to all foreign, federal, state and common law rights relating
to: (i) Letters Patent and all filed, pending or potential applications for
Letters Patent, including any reissue, reexamination, division, continuation or
continuation-in-part applications now or hereafter filed; (ii) trade secret
rights and equivalent rights; (iii) copyrights, mask works, and other literary
property and authors rights, whether or not protected by copyright or as a mask
work; and (iv) trademarks, trade names, symbols, logos, brand names and other
proprietary indicia. 1.5 "Services" shall mean the services to be provided by
Contractor to Casper Sleep Inc. under the terms of this Agreement and/or a Work
Order. 1.6 "Work Order" shall mean the order attached as Exhibit A to this
Agreement and any subsequent Work Order agreed upon by Casper Sleep Inc. and
Contractor for individual engagements for Deliverables and/or Services under
this Agreement. ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco002.jpg]
2. Services. 2.1 General. Subject to the terms and conditions of this Agreement,
Contractor shall provide to Casper Sleep Inc. the Services and Deliverables set
forth in each applicable Work Order. All work performed by Contractor shall be
documented in a Work Order signed by authorized representatives of both parties.
Each Work Order shall set forth, at a minimum, the work to be done, and the fees
for the work to be performed. If any of the terms of the Work Order conflict
with the terms of this Agreement (other than the terms set forth in Section 9,
10 and 12 of this Agreement), the terms of the Work Order shall take precedence
for purposes of the Services and Deliverables described therein. Nothing in this
Agreement shall be construed or interpreted so as to prohibit Casper Sleep Inc.
from entering into similar agreements with other parties concerning similar
Deliverables or Services. 2.2 Work Order Changes. A Work Order may only be
modifed upon the mutual written agreement of the parties. 2.3 Method of
Performing Services. Contractor, in conjunction with its personnel (if
applicable), will determine the method, details, and means of performing the
work to be carried out for Casper Sleep Inc. Casper Sleep Inc. shall not control
the manner or determine the method of accomplishing such work. Casper Sleep Inc.
shall, however, be entitled to exercise a broad general power of supervision
over the results of work performed by Contractor to ensure satisfactory
performance. This power of supervision shall include the right to inspect, stop
work, make suggestions or recommendations as to the details of the work, and
request modifications to the scope of the Work Order. Contractor (and its
personnel if applicable) shall observe at all times the security and safety
policies of Casper Sleep Inc. 3. Compensation. In consideration of the Services
provided by Contractor to Casper Sleep Inc., Casper Sleep Inc. shall pay to
Contractor the fees set forth in the applicable Work Order. Unless otherwise set
forth in a Work Order, Contractor shall submit invoices to Casper Sleep Inc.
bi-monthly on the first and fifteenth of each calendar month for Services
furnished hereunder. Each invoice will provide a breakdown and distribution of
charges for Services, and an itemization of any expense items specifically
permitted under the Work Order. Casper Sleep Inc. shall pay each undisputed
invoice within 15 days after receipt. 4. Taxes. Contractor understands and
agrees that Contractor is obligated to report as income all compensation
received pursuant to this Agreement. Contractor shall pay, when and as due, any
and all taxes incurred as a result of Contractor’s compensation hereunder,
including estimated taxes, and if requested by Casper Sleep Inc. in connection
with any audit or inquiry from a governmental authority or agency, provide
Casper Sleep Inc. with proof of said payments. 5. Independent Contractor Status.
5.1 Independent Contractor. The parties agree that Contractor is an independent
contractor and not an employee, agent, joint venturer, or partner of Casper
Sleep Inc. Nothing in this Agreement shall be interpreted or construed as
creating or establishing the relationship of employer and employee between
Casper Sleep Inc. and either Contractor or any employee or agent of Contractor.
6. Confidentiality. 6.1 General. Contractor agrees that, as a condition to the
receipt of Confidential Information, Contractor shall: (i) not disclose,
directly or indirectly, to any third party (including, without limitation, any
affiliate of Contractor, any research company, analyst, any member of the media,
any direct or indirect competitor of Casper Sleep Inc., and any personnel of
Contractor that do not have a need to know to perform work for Casper
ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco003.jpg]
Sleep Inc.) any portion of the Confidential Information without the prior
written consent of Casper Sleep Inc.; (ii) not use or exploit the Confidential
Information in any way except for purposes of providing Services and
Deliverables to Casper Sleep Inc. in accordance with this Agreement; (iii)
promptly return or destroy, at Casper Sleep Inc.’s option, all materials and
documentation containing or regarding the Confidential Information upon
expiration or termination of this Agreement or upon request of Casper Sleep
Inc.; (iv) take all necessary precautions to protect the confidentiality of the
Confidential Information received hereunder and exercise at least the same
degree of care in safeguarding the Confidential Information as Contractor would
with Contractor's own confidential information, but in no event less than a
diligent standard of care; and, (v) promptly advise Casper Sleep Inc. in writing
upon learning of any unauthorized use or disclosure of the Confidential
Information. 6.2 Governmental Order. If Contractor is required under a final
judicial or governmental order to disclose any Confidential Information,
Contractor may disclose the Confidential Information provided that Contractor
gives Casper Sleep Inc. sufficient prior notice to contest such order and that
Contractor discloses only such portions of the Confidential Information as
required by such order. 7. Ownership. Contractor hereby agrees that all right,
title and interest in all Deliverables, and any Derivative Works therein,
including all Intellectual Property Rights in the foregoing, shall belong
exclusively to Casper Sleep Inc. and shall, to the extent possible, be
considered a work made for hire for Casper Sleep Inc. within the meaning of 17
U.S.C. § 101. Contractor hereby assigns and agrees to assign, and shall cause
its personnel to assign and agree to assign, at the time of creation of the
Deliverable, without any requirement of further consideration or documentation,
any right, title, or interest Contractor or they may have in such Deliverable
and any Derivative Work therein, including any Intellectual Property Rights
pertaining in the foregoing. Upon the request of Casper Sleep Inc., Contractor
shall take such further actions, and shall cause its personnel to take such
further actions, including, without limitation, execution and delivery of all
documents, as may be appropriate or desirable to confirm such rights. All
Deliverables and any Derivative Works thereof shall be the Confidential
Information of Casper Sleep Inc., and Contractor shall maintain the
confidentiality of such Deliverables, and Intellectual Property Rights
associated therewith, in accordance with Section 6. 8. Limited Warranty.
Contractor represents and warrants that: (i) the Services provided hereunder
will be performed in a first class and professional manner, (ii) any
Deliverables provided hereunder will conform to the specifications and/or
additional representations and warranties set forth in the applicable Work
Order, (iii) the Services provided hereunder will not infringe or misappropriate
any Intellectual Property Rights of any third party, (iv) it shall perform the
Services in a manner that complies will all applicable laws, regulations, rules,
ordinances or other applicable legal requirements, including (without
limitation) federal, state and local laws, regulations and/or ordinances, and
(v) the provision of Services hereunder will not conflict with any contractual
or other obligation to which Contractor is bound. 9. Indemnification. Casper
Sleep Inc. agrees that Contractor shall not have any liability to Casper Sleep
Inc. for or in connection with any matter referred to in this Agreement,
including the Services provided hereunder, except to the extent that any losses,
claims, damages, liabilities or expenses incurred by Casper Sleep Inc. are
solely the result of the gross negligence or willful misconduct of Contractor.
Furthermore, Contractor shall be entitled to indemnification, advancement of
expenses and other rights in accordance with that certain Indemnification
Agreement entered into by Casper Sleep Inc. and Contractor as of the date hereof
(the “Indemnification Agreement”). 10. Consequential Damages. Under no
circumstances will Contractor be liable for any lost profits or revenue,
business interruption, loss of business information, special, incidental,
punitive, exemplary, indirect or consequential damages or other pecuniary loss
arising from or related to this agreement. The provisions of this section shall
apply regardless of the form of action, damage, claim, liability, cost, expense,
or loss, whether in ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco004.jpg]
contract, statute, tort (including, without limitation, negligence), or
otherwise, even if advised of the possibility of such damages. 11. Term and
Termination. This Agreement will become effective on the Effective Date and will
continue in effect for three (3) months after the Effective Date and thereafter
to the extent agreed upon by the parties or as otherwise set forth in a Work
Order. Casper Sleep Inc. and Contractor may each, at its sole option, terminate
any Work Order, or any portion thereof, upon four (4) weeks written notice to
Contractor or Casper Sleep Inc. Upon receipt of such notice, Contractor shall
advise Casper Sleep Inc. of the extent to which performance has been completed
through such date, and collect and deliver to Casper Sleep Inc. whatever work
product then exists in the manner requested by Casper Sleep Inc. Contractor
shall be paid for all work satisfactorily performed through the date of
termination. Sections 1, 5, 6, 7, 8, 9, 10, and 11 hereof shall survive and
continue in effect following the expiration or termination of this Agreement for
any reason. 12. General Provisions. 12.1 Complete Understanding; Modification.
This Agreement and any duly executed Work Orders and the Indemnification
Agreement constitute the complete and exclusive understanding and agreement of
the parties and supersede all prior understandings and agreements, whether
written or oral, with respect to the subject matter hereof. Except as otherwise
provided in Section 2.2 hereof, any waiver, modification or amendment of any
provision of this Agreement or any Work Order will be effective only if in
writing and signed by both parties hereto. 12.2 Nonassignability; Binding
Effect; Subcontracting. Neither party hereto shall assign this Agreement or any
Work Order to any third party without the prior written consent of the other
party, which may be withheld at such other party’s sole discretion. Subject to
the foregoing, this Agreement and any Work Order shall be binding upon and inure
to the benefit of the parties hereto and their permitted successors and assigns.
Contractor shall not subcontract this Agreement or any portion thereof to any
third party without (i) the prior written consent of Casper Sleep Inc., which
may be withheld at Casper Sleep Inc.'s sole discretion, and (ii) the prior
written agreement of the proposed subcontractor to be bound by the provisions of
this Agreement. Notwithstanding any such contract, Contractor shall not be
relieved of Contractor's performance or obligations under this Agreement and
shall be responsible for all work performed by subcontractor. 12.3 Governing
Law. This Agreement, including any Work Order, and any claims, whether in
contract, tort or otherwise, arising from this Agreement or any Work Order shall
be governed by and interpreted in accordance with the laws of the State of New
York, without giving effect to principles of conflicts of law. The parties agree
that the state and federal courts sitting in the State of New York shall have
proper and exclusive jurisdiction and venue for any proceedings arising from
this Agreement. Contractor recognizes that breach of Sections 5 or 6 of this
Agreement will cause irreparable harm to Casper Sleep Inc. that is inadequately
compensable in damages, and that Casper Sleep Inc. is entitled to injunctive
relief for such breach without posting of bond. 12.4 Notices. Any notices to be
given hereunder by either party to the other may be effected either by personal
delivery in writing or by mail, registered or certified, postage prepaid with
return receipt requested. Mailed notices shall be addressed to the parties at
the addresses appearing in the introductory paragraph of this Agreement, but
each party may change such address by written notice in accordance with this
Section. Notices delivered personally will be deemed communicated as of actual
receipt. Mailed notices will be deemed communicated as of two (2) days after
mailing. ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco005.jpg]
12.5 Acceptance of Facsimile and Scanned Signatures. The parties agree that any
signatures of a party or parties delivered by facsimile transmission or by
scanned image (e.g. pdf file) as an attachment to electronic mail (email) will
be treated in all respects as having the same effect as an original signature.
12.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument. IN WITNESS WHEREOF, the parties
hereto have executed this Agreement as of the Effective Date. CASPER SLEEP INC.
CONTRACTOR By: /s/ Elizabeth Wolfson By: /s/ Stuart Brown Title: Chief People
Officer Title: Date: April 21, 2020 Date: April 21, 2020 ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco006.jpg]
EXHIBIT A WORK ORDER This Work Order ("Work Order") is issued pursuant to the
Independent Contractor Agreement ("Agreement") between Casper Sleep Inc.
("Casper Sleep Inc.") and Stuart Brown ("Contractor"), dated April 20, 2020 (or
other mutually agreeable date), and the terms and conditions of such Agreement
shall be applicable to the Services provided under this Work Order. 1. Effective
Date of Work Order: April 20, 2020 2. Services to be Provided. Consultant for
Casper Sleep Inc. for the period from April 21, 2020 – May 15, 2020 Interim
Chief Financial Officer responsibilities for Casper Sleep Inc. for the period
from May 15, 2020 to July 21, 2020 Responsibilities shall include, but not be
limited to, the following: - ROY 2020 Business Plan including strategic plan
(operating committee) - Direct and Manage Finance team to execute on approved
plan (President) - Monthly and Quarterly Financial Close - Quarterly Earnings -
content preparation and delivery (CEO) - Board Meetings + Audit Committee -
content preparation and delivery - EU Wind-down Accounting - Direct
VP/Controller / support on the ground team - Finance Team Assessment + Talent
Plan (CPO) including key hiring (ie. Asst Controller, Payroll, etc) -
Participate in OpCo meetings -Updates to operating plans, as appropriate -Lead
Investor Relations efforts including conducting non-deal road shows with
investors, as appropriate (CEO) -All financial regulatory filings -Transition to
permanent CFO, as appropriate 4. Fees. $80,000.00 per month, prorated
accordingly for any month during which this Work Order is not in effect for the
entire month, which shall become payable at bi-monthly at the fifteenth and the
end of each applicable month. The Board, in its discretion, may also award
Contractor one or more additional bonus fee payments up to an aggregate amount
of $20,000 per month of services hereunder. 5. Schedule. Subject to Section 12
of the Agreement, this Work Order shall commence on the Effective Date and
continue on a month-to-month basis until terminated by either party upon four
(4) weeks prior written notice to the other party. ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco007.jpg]
6. Contractor Personnel: Stuart Brown 7. Prime Contact: Philip Krim 8.
Supervisor over Work Order: Philip Krim 9. Expenses: Casper Sleep Inc. will pay
for all legitimate, reasonable, documented business expenses for the duration of
the work order including, airfare, hotel, car rental, transportation to/from
hotel/home, communication services, office supplies and actual meal expenses in
accordance with Casper Sleep Inc. policies. Expenses also will be payable
consistent with fees. Casper Sleep Inc. will also pay Consultant’s documented
legal fees and related expenses incurred in connection with the drafting,
negotiation and execution of this Agreement and all related matters in
connection therewith, up to $15,000. 10. Other: Access to a Casper Sleep Inc.
laptop computer for remote access to all necessary information during the
engagement. ACTIVE/103013081.2



--------------------------------------------------------------------------------



 
[exhibit101-independentco008.jpg]
IN WITNESS WHEREOF the parties have entered into this Work Order as of the date
set forth above on this Work Order. CASPER SLEEP INC. By : /s/ Elizabeth Wolfson
By : /s/ Stuart Brown Title: Chief People Officer Title: ACTIVE/103013081.2



--------------------------------------------------------------------------------



 